Citation Nr: 0508555	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-03 430	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991. 

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (Louisville RO).  
Subsequently, the veteran's claims file was transferred to 
the VA Regional Office (RO) in Nashville, Tennessee.  The 
veteran testified at an RO hearing in October 2000; a copy of 
the transcript is associated with the record.  As the 
appellant neither submitted good cause for failure to appear 
or requested to reschedule a hearing at the RO before a 
Veterans Law Judge (Travel Board hearing) in April 2002, the 
request for a hearing was deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2004).

In an August 2002 decision, the Board determined that new and 
material evidence had been received and reopened the 
veteran's claim for service connection for depression and 
undertook additional development with respect to the 
veteran's reopened claim for service connection for 
depression pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  And, in August 2003, the Board remanded the case for 
additional development.  The case was transferred to the 
Appeals Management Center (AMC) in Washington, DC for 
development.  It is now before the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  There is no competent medical evidence showing the 
veteran has an acquired psychiatric disorder related to 
service or that a psychosis was manifested within one year of 
discharge from service.


CONCLUSION OF LAW

An acquired psychiatric disorder (claimed as depression) was 
not incurred in or aggravated by active military service, nor 
may a psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted and became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This law not only did 
away with the concept of a well-grounded claim, but also 
imposed additional duties and obligations on VA in notifying 
a claimant and developing claims.  This change is applicable 
to all claims filed before the date of enactment, November 9, 
2000, and not yet final as of that date.  VA also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See VAOPGCPREC 5-2004.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002) 
regarding the issue addressed in this decision.  The veteran 
was afforded the opportunity to provide lay or medical 
evidence, which might support her claim, and she testified at 
an RO hearing during the pendency of the appeal, but failed 
to appear for a Travel Board hearing scheduled in April 2002.  
In letters dated in November 2002 and March 2004 (neither 
were returned as undeliverable), VA asked the veteran to 
provide additional information in support of her claim and 
told her that she must give VA enough information about any 
records so that such records could be requested on her 
behalf.  In compliance with the August 2003 Board remand, VA 
associated with the claims file copies of VA treatment 
records from the Memphis and Louisville VA Medical Centers 
(VAMCs).  The veteran was asked to identify healthcare 
providers, to sign releases for records from private health 
care providers (in particular, Jackson General Hospital), and 
to provide additional stressor information.  She did not 
respond to a March 2004 VCAA letter.  Although VA was 
instructed to obtain a copy of the DA Form 20 for a 
serviceman who had served at Langley Air Force Base in 
January 1991, his records could not sought, and obtained, in 
the absence of a Social Security Number.  The veteran also 
was scheduled for an examination, but she failed to report.  
If an appellant wishes help, she cannot passively wait for it 
in those circumstances where she may or should have 
information that is essential.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); see also 38 C.F.R. § 3.655 (2004).  In 
light of insufficient information to locate records for a 
serviceman and the veteran's lack of cooperation in obtaining 
additional private treatment records, providing stressor 
information, and reporting for examination, VA readjudicated 
the veteran's claim in December 2004.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the Board's August 2003 remand.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

Various private medical records and physician statement, and 
available VA and service medical records for the veteran have 
been associated with the claims file.  In variously dated 
letters, a Board decision, a Board remand, a statement of the 
case (SOC), and two supplemental statements of the case 
(SSOCs), the RO informed the veteran of what was needed to 
establish entitlement to service connection for the claimed 
disorder and she was given additional chances to supply any 
pertinent information.  The veteran's testimony and her lay 
statements and those from her ex-husband, her mother, and her 
representative also have been associated with the file.  
Although there may be outstanding private treatment records 
concerning the veteran, the claims file contains service 
medical records, VA inpatient and outpatient treatment 
records, and some private medical records.  Without the 
veteran's cooperation, VA is limited in what it can do.  

Under these circumstances, the Board finds that the VCAA does 
not mandate further assistance or an examination, 
particularly in light of the fact that the veteran failed to 
report for examination scheduled in July 2004 in order to 
assess the etiology of any psychiatric disorder found.  
Evidence and information received at this examination was 
expected to provide assistance to the veteran's case.  In 
order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  See Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  Thus, the Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence, which 
might be relevant to the service-connection claim discussed 
in this decision.  Under these circumstances, the Board finds 
that the service medical records, VA treatment records, SSA 
and private medical records, a rating action, a Board 
decision, a Board remand, a hearing transcript, lay 
statements, and testimony, are adequate for determining 
whether the criteria for service connection have been met.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

The VCAA also requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, a substantially complete application was 
received in May 1999.  Thereafter, in a November 1999 rating 
decision, the RO determined that no new and material evidence 
had been submitted in order to reopen the veteran's 
previously denied claim for service connection for 
depression.  Only after this rating action was promulgated, 
in an August 2002 Board decision and a March 2004 letter, did 
VA provide initial notice of the provisions of the VCAA to 
the appellant.  Although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  After the Board remanded the case 
in August 2003, in a March 2004 VCAA letter to the veteran 
and in a December 2004 SSOC, and its cover letter, the RO 
provided additional notice to the appellant regarding what 
information and evidence must be submitted by the claimant, 
what information and evidence might be, or had been, obtained 
by VA, and gave the veteran additional time to submit any 
comment concerning any additional evidence that pertained to 
her claim.  In these communications, VA also informed the 
appellant of what information and evidence was needed to 
substantiate her service-connection claim and what 
information she needed to submit and what VA would do.  
However, as noted above the appellant failed to respond and 
to report for examination.  

In reviewing the agency of original jurisdiction (AOJ) 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single and 
earlier notice to the appellant covering all content 
requirements is harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to adjudicate 
her service-connection claim and has obtained and developed 
all relevant evidence necessary for an equitable disposition 
of the issue discussed in this decision.  In light of the 
above, the Board finds that there has been no prejudice to 
the appellant in this case that would warrant further notice 
or development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard, 4 
Vet. App. at 393.

Background

The Board notes that the Louisville, Kentucky Regional Office 
first denied a claim for entitlement to service connection 
for depression, in an April 1998 rating decision, noting that 
service medical records were completely negative for 
diagnosis of or treatment for depression and there is no 
evidence showing that a psychosis was manifest to a 
compensable degree within one year following separation from 
service.  The veteran was notified of the Regional Office's 
action and was advised of her appellate rights, but did not 
initiate an appeal within one year of notification.  In May 
1999, the veteran sought to reopen her claim for service 
connection for depression.  In a November 1999 rating 
decision, it was determined that no new and material evidence 
adequate to reopen the veteran's claim for service connection 
for depression had been submitted.  The veteran was notified 
of this decision and was advised of her appellate rights in 
December 1999 and she perfected an appeal within one year of 
notification.  Since the veteran did not perfect an appeal of 
the April 1998 rating decision, it became final and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105 (West 1991).

The pertinent evidence that was of record at the time of the 
April 1998 rating decision consisted primarily of the 
veteran's service medical records, VA treatment records from 
February 1996 to November 1997, a November 1997 VA mental 
disorder examination report, a January 1998 statement from 
Dr. A. K S., and various statements from the veteran.  Those 
records show that there was no record of treatment in service 
for depression and that VA treatment records show that, in 
February 1996, the veteran denied a previous history of a 
psychiatric disorder or substance abuse and that, in 
September 1997, she reported a one-month history of 
depression and irritability.  Dr. A. K. S. indicated that he 
had seen the veteran for medical and psychosomatic problems 
and complaints of depression mostly related to her obesity.  
The November 1997 VA examiner indicated that the records were 
sketchy and that it was difficult to make a definitive 
personality disorder diagnosis based on so little information 
or to justify an Axis I diagnosis.  The impression included 
alcohol abuse, episodic, in reported remission, and 
personality disorder, not otherwise specified with borderline 
features.
 
The additional evidence associated with the claims file since 
the April 1998 decision includes: VA records for 
hospitalizations in September 1997, May and December 1999, 
and February 2000; VA outpatient treatment records from May 
1995 through July 2002; treatment reports from Dr. A. K. S. 
dated from June 1995 to July 1998; a partially completed 
stressor questionnaire received from the veteran in May 2000; 
a transcript of an October 2000 RO hearing; service personnel 
records received in July 2001; statements from the veteran's 
mother and ex-husband; and various statements from the 
veteran and her representative.

The additional records show that, in her December 1999 notice 
of disagreement, the veteran claimed for the first time that 
she had been raped while serving in the Air Force.  Based on 
her contention that her depression was secondary to a 
personal assault, in May 2000, the RO sent a questionnaire 
asking the veteran to provide information in support of a 
claim for service connection for post-traumatic stress 
disorder (PTSD) secondary to personal assault.  Later that 
month, the veteran submitted a partially completed 
questionnaire, indicating that the incident occurred in 
December 1990 while she was stationed in Korea.  Service 
medical records show that she received treatment for a 
vaginal infection in December 1989, while stationed in Korea.  
At her RO hearing, the veteran testified that she was 
sexually assaulted by an officer and one of his friends while 
stationed at Langley Air Force Base, in January 1991, but 
indicated that she had not reported it at that time because 
of possible repercussions to their military careers.  She 
also stated that she had reported being raped while in the 
service during treatment at the Louisville VAMC in 1996 and 
was diagnosed as manic depressive due to the incident.  

The veteran's last performance evaluation for the period from 
March 3, 1990 through May 19, 1991 noted that the veteran had 
failed to meet the minimum standards, which considered dress 
and appearance, weight and fitness, customs, and courtesies.  
In an August 2002 decision, the Board concluded that the 
veteran's sexual assault contentions, stressor information, 
and her testimony, along with her last performance evaluation 
showing her failure to meet the minimum standards and newly 
associated VA treatment records, constitute new and material 
evidence and reopened her claim of entitlement to service 
connection for depression.

Since the record shows multiple psychiatric diagnoses, 
including depression, substance abuse mood disorder, and 
bipolar disorder, pursuant to the Board's remand, the veteran 
was to be afforded a VA psychiatric examination to provide an 
opinion as to whether any psychiatric disorder found on 
examination might be related to service, to include due to 
sexual assault.  But she failed to report for examination.

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
psychosis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the United States Court of Appeals for 
Veterans Claims (Court) held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Based upon the evidence of record, the Board finds 
entitlement to service connection for an acquired psychiatric 
disorder claimed as depression is not warranted.  In 
compliance with the August 2003 Board remand, the RO 
scheduled the veteran for an examination in July 2004 in 
order to assess the etiology of any psychiatric disorder 
found.  Evidence and information received at this examination 
was expected to provide assistance to the veteran's case; 
however, the veteran failed to report to this examination.  
When the veteran fails to report for an examination in 
conjunction with a reopened claim, the claim shall be denied.  
38 C.F.R. § 3.655.  As noted, the evidence currently of 
record does not support a conclusion that any of the 
veteran's psychiatric disorder(s) originated in service.  The 
Court has held that although VA is required by statute and 
case law to assist veterans in the development of claims, the 
veteran must do more than passively wait for assistance.  See 
Wood, 1 Vet. App. at 193.  The veteran was provided an 
opportunity to submit additional evidence and to appear for 
an examination, she did not do so.

The only remaining evidence in support of the veteran's claim 
is her testimony and statements and those of her family 
members and her representative, which are insufficient to 
establish service connection.  They, as laypersons, with no 
apparent medical expertise or training, are not competent to 
comment on the presence, or etiology, of a medical disorder.  
Rather, medical evidence is needed to that effect. See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. 
at 494-95.  

The veteran's mother stated that she noticed a significant 
change in her daughter's personality beginning in December 
1991, and indicated that the veteran initially was treated 
for anxiety by a Dr. W., who is now deceased.  In a December 
1997 statement, the veteran's ex-husband stated that he had 
known her for 4 1/2 years, three of them "a living hell for 
[their] daughter and [him]" and had married her in May 1995, 
and that had he known that the veteran had serious mental 
problems, he would never have gotten involved with her.  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on a history supplied secondarily by the 
veteran's family members, where that history is unsupported 
by the medical evidence.  See Black v. Brown, 5 Vet. App. 
177, 180 (1993).  The veteran alleges that that she was 
sexually assaulted in service, while stationed in Korea and 
at Langley Air Force Base and contends that a VA provider 
linked her psychiatric condition to in-service sexual 
assault.  The Court has held that a lay person's account of 
what a medical professional purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Although service medical records show treatment for vaginal 
infections and VA treatment records, beginning in 1996, show 
a self-reported history of sexual assault in service, there 
is no competent opinion linking any psychiatric disorder to 
service to support her contentions.  To the contrary, a 
private physician statement ties her psychiatric condition to 
obesity; even the veteran reported to treatment providers on 
several occasions that she began using cocaine to reduce her 
weight.  Moreover, the Board observes that the appellant was 
not diagnosed with a psychotic disorder within one year after 
service.  Therefore, there is no legal ground for granting 
service connection for a psychosis on a presumptive basis 
38 C.F.R. §§ 3.307, 3.309.  Thus, the Board finds that there 
is no competent medical evidence of record linking any 
psychiatric disorder to service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
service connection for a psychiatric disorder.  Therefore, 
the claim for service connection is denied.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.655.


ORDER

Service connection for a psychiatric disorder claimed as 
depression is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


